The state has filed a motion to dismiss this appeal, for the reason that no notice of appeal was served and filed as required by section 6949 of Snyder's Compiled Laws of Oklahoma. The record before us fails to show service of such notice upon either the county attorney, the county judge, or the clerk of the county court. The motion to dismiss the appeal will therefore be sustained. It is therefore ordered that the purported appeal herein be and the same is hereby dismissed, and that the mandate of this court issue to the county court of Jackson county, directing said court to enforce its judgment and sentence herein. *Page 6